

116 HR 2894 IH: Save the State and Local Tax Deduction for Middle Class Families Act of 2019
U.S. House of Representatives
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2894IN THE HOUSE OF REPRESENTATIVESMay 22, 2019Mr. Lipinski introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase the limitation on the deduction for State
			 and local taxes, and for other purposes.
	
 1.Short titleThis Act may be cited as the Save the State and Local Tax Deduction for Middle Class Families Act of 2019. 2.Increase in limitation on deduction for State and local taxes (a)In generalSection 164(b)(6)(B) of the Internal Revenue Code of 1986 is amended by striking $10,000 ($5,000 in the case of a married individual filing a separate return) and inserting $15,000 (twice such amount in the case of a joint return).
 (b)Inflation adjustmentSection 164(b)(6) of such Code is amended— (1)by striking and at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting , and, and by inserting after subparagraph (B) the following new subparagraph:
					
 (C)in the case of a taxable year beginning in a calendar year after 2019, the $15,000 amount in subparagraph (B) shall be increased by an amount equal to—
 (i)such dollar amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2018 for calendar year 2016 in subparagraph (A)(ii) thereof., and
 (2)by adding at the end the following: Any increase determined under subparagraph (C) shall be rounded to the nearest multiple of $100. 
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2018. 3.Increase in corporate income tax rate (a)In generalSection 11(b) of the Internal Revenue Code of 1986 is amended by striking 21 percent of taxable income. and inserting the applicable percentage of taxable income. For purposes of the preceding sentence, the term applicable percentage means such percentage as the Secretary determines (not later than 60 days after the date of the enactment of this sentence) will result in an increase in revenues to the Treasury (relative to the revenues that the Secretary estimates would have been received in the Treasury if the applicable percentage were 21 percent) equal to the reduction in revenues to the Treasury which the Secretary estimates will occur by reason of the amendment made by section 2 of the Save the State and Local Tax Deduction for Middle Class Families Act of 2019..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2018. 